EXHIBIT 10-6-2

 

COSI, INC.

AND

DISTRIBUTION MARKET ADVANTAGE, INC.

 

MASTER DISTRIBUTION AGREEMENT ADDENDUM

 

This addendum modifies and replaces Section 2.Term of Agreement of the Master
Distribution Agreement dated November 1, 2005, which reads:

 

Term of Agreement

 

This master distribution agreement will become effective on November 1, 2005 and
will remain in effect until October 31, 2010.  Both parties may also agree to
extend this agreement for an additional mutually agreed upon timeframe.

 

As referencing the above, both parties have agreed to extend the master
distribution agreement for a period of three (3) years.  Also the term will
automatically renew for two (2) successive one-year periods thereafter, unless
Cosi or DMA give notice of non-renewal to the other at least ninety (90) days
prior to the end of the term.  Notice is to be delivered via registered U.S.
mail or by courier obtaining signature of receipt.  The extension will become
effective November 1, 2010 and remain in effect until December 31, 2013.

 

A change to the language in section 6.5 of the master agreement will be as
follows:  The average cases per stop are currently 62 for the chain.  If the
average drops below 50 for a calendar quarter, a review and possible adjustment
to the mark up will be addressed with and considered by Cosi. There will be no
adjustment(s) made in the selling margin (referenced on page one (1) of the
Master Distribution Agreement) or any other changes of the Master Distribution
Agreement with out prior written consent and approval from both D.M.A. and Cosi
Inc.  Additionally, we (DMA) agree to strike the $195 selling margin referenced
on page one of the master agreement.

 

 

Accepted:

 

Cosi, Inc.

 

Distribution Market Advantage Inc.

 

 

 

/s/ Steve Scrima

 

/s/ Robert Sala

Signature

 

Signature

 

 

 

VP Purchasing & Distribution

 

CEO

Title

 

Title

 

 

 

May 28, 2010

 

May 20, 2010

Date

 

Date

 

--------------------------------------------------------------------------------